DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1 - 15, drawn to a method for grease purification.
Group II, claim(s) 15 - 18, drawn to an apparatus for use in grease purification.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of grease purification with hydrolysis, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Wang et al. (CN 105255594) and further in view of Qulin et al. (CN101386809). 
Wang discloses a production plant for high-pressure hydrolysis of fats and oils recycled with sweet water, comprising a hydrolysis tower 4 and a three-effect evaporator connected in sequence; the high-pressure steam 1 is fed into the steam inlet of the hydrolysis column through a pipeline and the pipeline is provided with a steam flow meter 2, a steam check valve 3; the grease 5 is  fed into the grease inlet of the hydrolysis tower through a pipe and the pipe is provided with a grease high-pressure pump 6,  a grease flow meter 7, and a  grease check valve 8. Fatty acids 9  (less  dense)  produced by the hydrolysis reaction exit  the top of the hydrolysis column 4 and exchange heat with process water 21 entering the hydrolysis column; sweet water 10 (a mixture of denser glycerol and water) produced by  the hydrolysis reaction is discharged from the bottom of the hydrolysis column  and  exchanges heat with grease 5 entering the hydrolysis column; the  sweet water  outlet at the  bottom  of the hydrolysis column is connected to the feed inlet of the three-effect evaporator through a pipe through which the sweet water 10 is fed to the three-effect evaporator for extraction concentration. The vapor outlet of the evaporator is connected by piping to a condenser 16, a condensed  water collecting tank 18, and a process water inlet of the  hydrolysis column in order to form a reflux path for recycling condensed water (para [0027] to [0035] of the description of Wang, Fig. 1 of the accompanying drawings).
It can be seen that the fatty acid obtained in the hydrolysis reaction of Comparative Document 1 corresponds to the organic phase according to claim 1 and to the intermediate layer material  between the aqueous phase and the organic phase, and that the sweet water obtained in the hydrolysis reaction of Wang, i.e. The  aqueous  phase  according  to   claim 1,   corresponds   to   the   fatty  acid  obtained   in  the   hydrolysis  reaction  of  Wang.
Wang does not teach flashing the organic phase and the interlayer material into a flash stripper for flashing, and passing the vapors into a separation column to obtain the fatty acids.  
However, Qulin discloses a high pressure a high-pressure continuous hydrolysis process  for fats and oils, the  steps  of  which  are  as  follows:  A. Raw  material deionized water is pumped  from  a  high-pressure  pump  into the top of the column and then  lowered to exchange heat with a  liquid phase  layer of fatty acids into the column; b, feed that raw oil through a high-pressure feed pump into a tower bottom through a distributor to  inject the raw oil into the tower, heat exchange with hydrolyzed  glycerine water during the raw oil rising process, and enter a continuous phase through an oil-water interface;  c, high­ pressure steam is	inject through regulating valve control from tower body everywhere to maintain pressure and temperature required for hydrolysis; d, that liquid-phase oil during the rising process and the liquid-phase water during the descending process are contacted counter-currently in the column to undergo hydrolysis reaction; e. The pressure in the column  is maintained by controlling the amount of fatty acid discharged,  and the hydrolyzed fatty acid is discharged overhead into a flash tank for degassing; f, that oil-water  interface in the column is maintain by controlling the sweet water .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  
Correction of Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622